Citation Nr: 0313496	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  89-25 404A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for multiple joint 
disorders, including the cervical spine, lumbosacral spine, 
shoulders, wrists, and hands.

2.  Entitlement to service connection for defective vision.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

4.  Entitlement to a higher rating for bilateral hearing 
loss, initially evaluated as zero percent disabling, 
effective from August 1988, and as 10 percent disabling, 
effective from January 2003.

5.  Entitlement to a higher rating for residuals of a shell 
fragment wound to the forehead, claimed as headaches, 
initially assigned a zero percent evaluation, effective from 
November 1989.

(The issue of entitlement to service connection for a right 
knee disability will be the subject of a later decision.)

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1963 to October 
1966 and from January 1968 to September 1985.

This appeal came to the Board of Veterans' Appeals (Board) 
from a May 1989 RO rating decision that denied service 
connection for multiple joint disorders, defective vision, 
and headaches, and that granted service connection for 
bilateral hearing loss, and assigned a zero percent 
evaluation for this condition, effective from August 1988.  A 
June 1990 RO rating decision granted service connection for 
residuals of a shell fragment wound to the forehead, claimed 
as headaches, and assigned a zero percent evaluation for this 
condition, effective from November 1989.  The veteran was 
notified of this determination in August 1990, but he was not 
notified of his right to appeal the evaluation assigned for 
the residuals of the shell fragment wound to the forehead.  
Hence, this claim is still active.

This appeal also came to the Board from the October 1999 RO 
rating decision that denied an increased evaluation for PTSD 
(rated 70 percent).  In January 2001, the Board remanded the 
case to the RO for additional development.  A February 2003 
RO rating decision increased the evaluation for the bilateral 
hearing loss from zero to 10 percent, effective from January 
2003.  Inasmuch as a higher evaluation is potentially 
available, and the issue of a higher evaluation for bilateral 
hearing loss, initially assigned a zero percent rating, 
effective from August 1988, was already in appellate status 
at the time of the February 2003 RO rating decision, the 
Board will consider entitlement to a higher evaluation for 
the bilateral hearing loss from August 1988.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The Board is undertaking additional development on the issue 
of service connection for a right knee disability.  When it 
is completed, the Board will provide notice of the 
development and take further procedural steps before 
rendering a decision on this issue.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003); VAOPGCPREC 1-2003 
(May 21, 2003).


FINDINGS OF FACT

1.  The various joint conditions in service were acute and 
transitory, resolved without residual disability, and are 
unrelated to the veteran's current joint disorders, first 
found long after service.

2.  The veteran had a refractive error of the eye prior to 
entry into service that did not increase in severity while in 
service; nor was another eye disability present in service.  
He now has presbyopia-a refractive error.

3.  The PTSD is manifested primarily by depression, anxiety, 
constricted affect, difficulty with concentration, occasional 
suicidal ideation, cognitive deficiency, hypervigilance, 
irritability, and nightmares and recollections of events in 
Vietnam that produce occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

4.  PTSD that produces total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name are not found.

5.  On VA audiological evaluation in October 1988 the veteran 
had pure tone decibel averages in the right and left ears at 
1,000, 2,000, 3,000, and 4,000 hertz that equated to auditory 
levels of I and I for the right and left ears, respectively; 
at a VA audiological evaluation in September 1999 he had pure 
tone decibel averages in the right and left ears at 1,000, 
2,000, 3,000, and 4,000 hertz that equated to auditory levels 
of II and VI for the right and left ears, respectively; at 
the January 2001 VA audiological evaluation he had pure tone 
decibel averages in the right and left ears at 1,000, 2,000, 
3,000, and 4,000 hertz that equated to auditory levels of I 
and IV for the right and left ears, respectively; and at the 
January 2003 VA audiological evaluation in January 2003 he 
had pure tone decibel averages in the right and left ears at 
1,000, 2,000, 3,000, and 4,000 hertz that equated to auditory 
levels of II and VI for the right and left ears, 
respectively.

6.  The residuals of a shell fragment wound to the forehead 
have been asymptomatic since November 1989.


CONCLUSIONS OF LAW

1.  Multiple joint disorders, including the cervical spine, 
lumbosacral spine, shoulders, and hands, were not incurred in 
or aggravated by active service; nor may arthritis of 
multiple joints be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Refractive error preexisted service and was not 
aggravated by active service; nor was another eye disability 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2002).

3.  The criteria for an increased evaluation for PTSD are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Code 9411 (2002).

4.  The criteria for a higher rating for bilateral hearing 
loss, now rated as zero percent disabling, effective from 
August 1988; as 10 percent disabling, effective from 
September 1999; as zero percent disabling, effective from 
January 2001; and as 10 percent disabling, effective from 
January 2003; are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.85, 4.87, Codes 6100-6110, effective 
prior to June 10, 1999; 4.85, 4.86(b), Code 6100, effective 
as of June 10, 1999 (2002).

5.  The criteria for a higher rating for residuals of a shell 
fragment wound to the forehead at any time from November 1989 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118, Codes 7800, 7803, 7804, 7805, effective prior 
to August 30, 2002; 4.118, Codes 7800, 7803, 7804, 7805, 
effective as of August 30, 2002 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims considered in this appeal, and that the requirements 
of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed disabilities.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claims, that essentially notify them of the 
evidence needed by the veteran to prevail on the claims.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  In a March 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate the claims.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



I.  Service Connection for Multiple Joint Disorders, 
Including the Cervical Spine, Lumbosacral Spine, Shoulders, 
Wrists, and Hands

A.  Factual Background

The veteran had active service from December 1963 to October 
1966 and from January 1968 to September 1985.  Service 
documents reveal that he received the Purple Heart for wounds 
in connection with military operations against a hostile 
force.

Service medical records for the veteran's first period of 
service are not available except for the report of his 
medical examination for enlistment into service.  Service 
medical records for his second period of service reveal that 
he was seen for various joint problems.  In May 1970, he was 
seen for an injury to the right hand.  No abnormalities of 
the right hand were found.  In June 1975, he was seen for 
complaints of right heel pain for 3 weeks.  X-ray evaluation 
indicated possible early right heel spur.  In July 1982, he 
was seen for complaints of popping of the right knee and 
sharp pain for 2 weeks.  There was crepitus and the 
assessment was chondromalacia.  In October 1982, he was seen 
for bilateral hand pain.  There was pain with right wrist 
extension with resistance.  The assessment was tendonitis, 
worse on the right wrist than on the left wrist.  At a 
medical examination in May 1985, shortly prior to separation 
from service, a joint disorder was not found.  In June 1985, 
he was seen for complaints of left shoulder pain.  X-ray 
evaluation was normal.  The assessment was rule out cervical 
radiculopathy versus bursitis.

The post-service medical records reveal that the veteran was 
treated and evaluated at service department, VA, and private 
medical facilities from 1985 to 2003.  The more salient 
medical reports related to the claims considered in this 
appeal are discussed in the appropriate sections of the 
decision.

A service department medical report reveals that the veteran 
was seen in November 1986 after catching his right middle 
finger in a chain.  X-rays of the right middle finger showed 
no abnormality.

The veteran underwent a VA general medical examination in 
October 1988.  He complained of occasional low back pain, 
occasional pain in the shoulders, and occasional pain in the 
hands.  During the examination he had no complaints of any 
joint pain.  He gave a history of an injury to the right knee 
in 1976.  No abnormalities of the joints were found at the 
time of this examination.  X-rays of the right knee and 
shoulders were negative.  X-rays of the lumbar spine showed 
no evidence of fractures or slipping of vertebrae.  The disc 
spaces were intact.  There was no significant arthritic 
change noted.  The impression was minimal spina bifida 
occulta at S1.  The examiner recommended the veteran for 
orthopedic consultation. 

At a VA orthopedic examination in October 1988, the veteran 
gave a history of occasional low back pain.  The examiner 
opined that the veteran probably had very mild multiple joint 
disease as he complained of occasional pain to various 
joints.  No abnormalities of any joint were found at this 
examination.

The veteran testified at a hearing in November 1989.  His 
testimony was to the effect that he had sustained injuries to 
various joints, including the wrists, shoulders, cervical 
spine, and the lumbosacral spine, in service.

A private medical report shows that X-rays were taken of the 
veteran's cervical spine in August 1989 because of his 
complaints of back pain.  The X-rays showed changes of 
cervical spondylosis at C6-7 with some disc narrowing and 
anterior osteophyte formation.  There was no evidence of 
acute injury.

A service department medical report of the veteran's 
treatment in September 1996 shows that he was seen for 
complaints of left shoulder pain.  The assessments were 
bicipetal tendonitis, and rotator cuff injury of the left 
shoulder.  X-rays evaluation reportedly revealed degenerative 
joint disease of the cervical spine.

A VA medical report reveals that X-rays of the veteran's hips 
were taken in July 1998.  A history of severe degenerative 
joint disease of the hips was noted.  The conclusion was 
minimal degenerative change in the hips.

A VA report shows that a MRI (magnetic resonance imaging) 
scan of the veteran's right shoulder was taken in August 
2001.  A history of rotator cuff tear of the right shoulder 
was noted.  The impressions were tendonitis and degenerative 
thinning at the supraspinatus tendon with no evidence of 
rotator cuff tear, and degenerative changes of the 
acromioclavicular joint resulting in only minimal compression 
upon the superior surface of the supraspinatus tendon and 
muscle.

A VA report shows that a MRI scan of his lumbar spine was 
taken in November 2001.  It was noted that he had low back 
pain radiating to the groin, bilaterally, with new onset of 
bowel and bladder incontinence.  Mild multilevel facet 
spondylosis was evident extending from L3-4 through L5-S1.  
The impression was negative lumbar spine MRI.

The VA medical reports of the veteran's treatment in the 
early 2000's show treatment for various conditions.  Those 
conditions included polyarthritis.

Service connection is currently in effect for PTSD, rated 
70 percent; tinnitus, rated 10 percent; diabetic peripheral 
neuropathy of the left leg, rated 10 percent; diabetes 
mellitus type II, rated 10 percent; diabetic peripheral 
neuropathy of the right leg, rated 10 percent; bilateral 
hearing loss, rated 10 percent; and residuals of a shell 
fragment wound to the forehead, rated zero percent.  The 
combined rating for the service-connected disabilities is 
80 percent, and the veteran is entitled to a total rating for 
compensation purposes based on unemployability due to the 
service-connected disabilities.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Testimony from the veteran is to the effect that he sustained 
injuries to multiple joints while in service.  This evidence 
is somewhat corroborated by the service medical records that 
reveal he was seen for various joint problems, but the 
competent medical evidence does not show the presence of a 
chronic joint disorder in service or for several years after 
service.  38 C.F.R. § 3.303(b).  

The record shows that the veteran underwent VA examinations 
in 1988 and that degenerative joint disease of various joints 
was suspected, but no abnormality of any joint was found on 
examination.  X-rays of the veteran's joints at the VA 
examination in 1988 were negative except for the lumbar 
spine.  The X-rays of the lumbar spine indicated the presence 
of minimal spina bifida occulta at S1, but a VA MRI scan of 
the lumbar spine in November 2001 does not demonstrate this 
condition.

The medical evidence reveals the presence of various joint 
disorders, including polyarthritis, many years after service, 
but the medical evidence does not link any chronic back 
disorder demonstrated after service to an incident in 
service.  Statements and testimony from the veteran to the 
effect that his current back disorders are due to injuries in 
service are not considered competent evidence because the 
record does not show that he has the experience, training or 
education to make medical diagnoses, statements or opinions.  
38 C.F.R. § 3.159(a)(1) (2002); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

After consideration of all the evidence, the Board finds that 
it shows the veteran's joint conditions in service were acute 
and transitory, and resolved without residual disability.  
The evidence does not demonstrate the presence of chronic 
joint disorders until many years after service and does not 
link any of those disorders to an incident in service, 
including the acute joint conditions.  The preponderance of 
the evidence is against the claim for service connection for 
multiple joint disorders, including the cervical spine, 
lumbosacral spine, shoulders, wrists, and hands.  Hence, the 
claim is denied.

II.  Service Connection for Defective Vision

A.  Factual Background

Service medical records show that the veteran underwent a 
medical examination in December 1963 for enlistment into 
service.  His distant uncorrected vision of the right eye was 
20/20 corrected to 20/20, and the distant uncorrected vision 
of the left eye was 20/30 corrected to 20/20.  It was noted 
that he had defective vision.  He underwent eye evaluation in 
the optometry clinic in January 1968.  An eye disability was 
not found.  The report of his medical examination in May 1985 
shows right eye uncorrected distant vision of 20/20-1 and 
left eye uncorrected distant vision of 20/20-1.

At the VA general medical examination in October 1988 the 
veteran gave a history of various problems.  He reported 
trouble reading small print since the age of 40.  The 
relevant diagnosis was presbyopia.

The veteran testified at a hearing in November 1989.  His 
testimony was to the effect that he sustained an injury to 
the eyes in service from a battery explosion.

B.  Legal Analysis

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

With regard to the provisions for establishing service 
connection of a disability based on aggravation as noted 
above, due regard will be given the places, types, and 
circumstances of service, and particular consideration will 
be accorded combat duty and other hardships of service.  The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. 
§ 3.306(b)(2).  The United States Court of Appeals for the 
Federal Circuit has held that service connection of a 
disability based on aggravation may be established for such 
veterans by symptoms indicative of a temporary increase in 
the severity of the preexisting condition as well as those 
indicative of a more permanent change in the condition.  
Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994); Davis 
v. Principi, 276 F. 3d, 1341 (Fed. Cir. 2001).

Specified diseases that develop a certain level of disability 
within a stated time after separation from service shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no record of evidence 
of such disease during the period of service.  38 U.S.C.A. 
Sec. 1112(a) (West 1991 & Supp. 2001); 38 C.F.R. § 3.307(a); 
Splane v. West, 216 F. 3d 1058 (Fed. Cir. 2000).

The service medical records reveal that the veteran had 
defective vision at the time of his entry into service as 
demonstrated by the findings on the report of his medical 
examination in December 1963 for enlistment into service.  
The service medical records do not show that this condition 
increased in severity, and the post-service medical evidence 
reveals that his defective vision is due to presbyopia.  Nor 
do the service medical records show that the veteran acquired 
another eye disability due to injury or disease.

Presbyopia is a refractive error of the eye that is not 
considered a disease or injury for VA compensation purposes.  
38 C.F.R. § 3.303(c).  Nor is this condition a disability 
that may be granted service connection on a presumptive 
basis.  Nor do the service medical records reveal that the 
refractive error increased in severity while the veteran was 
in service.

After consideration of all the evidence, including the 
testimony of the veteran to the effect that he sustained an 
eye injury in service, the Board finds that the evidence 
shows he had a preservice refractive error that was not 
aggravated by active service, that he currently has 
presbyopia, and that he does not have another eye disability 
due to disease or injury in service.  The preponderance of 
the evidence is against the claim for defective vision, and 
the claim is denied.

III.  Increased Evaluation for PTSD

A.  Factual Background

A May 1998 RO rating decision granted service connection for 
PTSD.  A 70 percent evaluation was assigned for this 
disorder, effective from March 1998.  This rating has 
remained unchanged since then.

The veteran underwent a VA psychiatric examination in 
September 1999.  He complained of frequent nightmares of 
combat and dreams of killing others in Vietnam, and that he 
had frequent intrusive thoughts of killing others.  He was 
alert and cooperative.  He was oriented, other than he 
thought it was September 12 instead of September 16.  He 
described his mood as "anxiety, pissed off."  His speech 
was of normal rate and rhythm.  He was frequently shifting in 
his chair and appeared anxious.  His thought processes were 
logical and goal directed without evidence of looseness of 
association.  He appeared to have much difficulty with 
concentration.  His judgment to a hypothetical situation was 
good.  He denied homicidal ideation.  He reported suicide 
ideas on bad days.  The Axis I diagnosis was PTSD.  The Axis 
V diagnosis or global assessment of functioning scale was 48.  
The examiner noted that the veteran's social adaptability and 
interactions with others was moderately impaired given his 
paranoia to isolation and irritability.  The examiner noted 
that the veteran's flexibility, reliability, and efficiency 
in an industrial setting were severely impaired given his 
difficulty with concentration and irritability.  The examiner 
estimated the veteran's level of disability to be 
considerable to severe at that time.

A report of the veteran's outpatient treatment in June 2000 
shows he was in group therapy.  The assessment was severe 
PTSD, and it was noted that he was unemployable.

The veteran underwent a VA psychiatric examination in 
September 2000.  He was alert and oriented, and attentive.  
His affect appeared blunted.  His speech was slow.  There was 
evidence of psychomotor retardation .  His eye contact was 
poor.  His thought processes were logical and coherent.  His 
thought content was devoid of any auditory or visual 
hallucinations.  There was no evidence of delusional content.  
He denied any current suicidal or homicidal ideation.  His 
memory was slightly impaired for immediate events, but 
general intact for recent and remote events.  He was not able 
to concentrate well enough to spell "world" backwards, but 
he was able to spell "cat" backwards and he was able to 
offer a fair interpretation of a proverb.  The Axis I 
diagnoses were PTSD and major depressive disorder.  The Axis 
V diagnosis was 32.  The examiner noted that the veteran had 
severe symptoms associated with depression and PTSD, 
including problems with concentration, remembering, anger, 
decreased interest in activities, decrease sleep, nightmares, 
depression, feelings of hopelessness, and decreased 
motivation.  In terms of social adaptability and interactions 
with others it appeared he was severely impaired.  His 
ability to maintain employment, perform job duties in a 
reliable, flexible and efficient manner appeared to be 
severely impaired.  The examiner estimated the level of 
disability to be in the severe range.  

The veteran underwent a VA psychiatric examination in 
December 2002.  He was alert, oriented, and attentive.  His 
mood appeared depressed and his affect was constricted.  His 
speech was of regular rate and rhythm, and there was some 
evidence of psychomotor retardation.  His eye contact was 
fair and he was cooperative with the examiner.  His thought 
process was logical and coherent and his thought content was 
devoid of any current auditory or visual hallucinations.  
There was no evidence of delusional content and he denied any 
current suicidal or homicidal ideation.  His memory was 
intact for immediate events and his recall of recent and 
remote events was fair.  He had some difficulty with 
concentration.  The Axis I diagnosis was PTSD and major 
depressive disorder, and history of alcohol abuse that did 
not appear to be a current problem.  The Axis V diagnosis was 
40.  The examiner noted that the veteran was hypervigilant 
and very reactive to noise.  The veteran reported that he was 
irritable.  The examiner noted that the veteran's social 
adaptability and interaction with others appeared to be 
severely impaired, and that his ability to maintain 
employment and perform job duties in a reliable, flexible, 
and efficient manner appeared to be severely impaired.  The 
examiner estimated the veteran's level of disability to be in 
the severe range.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, PTSD will 
be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsess 
ional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

The reports of the veteran's VA examinations in 1999, 2000, 
and 2002 reveal that his PTSD is manifested primarily by 
depression, anxiety, constricted affect, difficulty with 
concentration, occasional suicidal ideation, cognitive 
deficiency, hypervigilance, irritability, and nightmares and 
recollections of events in Vietnam that produce occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.  The GAF's (global assessment of functioning) scores at 
those examinations were 48, 32, and 40.  The reports of the 
September 2000 and December 2002 examinations indicate the 
presence of major depression.  Those reports do not delineate 
a GAF specifically attributable to the PTSD, and under the 
circumstances, the Board will consider the reported GAF's as 
representative of the impairment caused by the PTSD.  
38 C.F.R. § 4.14 (2002).

A GAF of 1 to 10 indicates persistent danger of severely 
hurting self or others or persistent inability to maintain 
minimal personal hygiene or serious suicidal act with clear 
expectation of death, a GAF of 11 to 20 indicates some danger 
of hurting self or others or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication.  A GAF of 31 to 40 indicates 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  A GAF of 41 to 50 
indicates serious symptoms or any serious impairment in 
social, occupational or school functioning.  A GAF of 51 to 
60 indicates moderate symptoms or moderate difficulty in 
social, occupation or school functioning.  A GAF of 61 to 70 
indicates some mild symptoms or some difficulty in social, 
occupational or school functioning, but generally functioning 
pretty well and has some meaningful interpersonal 
relationships.  GAF of 71 to 80 indicates that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors with no more than sight impairment in 
social, occupation or school functioning.  GAF's are defined 
under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM IV) that is to be used in the 
evaluation of the veteran's psychiatric disability.  
38 C.F.R. § 4.125 (2002).

Based on the above clinical findings and the GAF's assigned 
to the veteran's psychiatric disabilities, the Board finds 
that the current 70 percent rating for the PTSD best 
represents his disability picture.  38 C.F.R. § 4.7.  While 
the VA report of his psychiatric treatment in June 2000 
indicates that he is unemployable, the examiners who 
conducted the VA examinations from 1999 to 2002 estimated 
that the veteran's overall impairment was severe, including 
industrial impairment, and came short of finding that the 
PTSD produced unemployability.  Nor does the evidence show 
PTSD that produces total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name to support the assignment of a total rating under 
diagnostic code 9411.

The preponderance of the evidence is against the claim for a 
higher rating for the PTSD, and the claim is denied.

IV.  Higher Rating for Bilateral Hearing Loss, Initially 
Evaluated as Zero Percent Disabling, Effective from August 
1988, and as 10 Percent Disabling, Effective from January 
2003

A.  Factual Background

The veteran underwent a VA audiological evaluation in October 
1998.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

0
10
40
60
LEFT

0
50
75
75

Speech audiometry revealed speech recognition ability of 
98 percent in the right ear and of 94 percent in the left 
ear.

The veteran testified at a hearing in November 1989.  He 
testified to the effect that he was having more difficulty 
hearing speech.

On the authorized VA audiological evaluation in September 
1999, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
30
70
75
LEFT

25
70
85
90

Speech audiometry revealed speech recognition ability of 
84 percent in the right ear and of 88 percent in the left 
ear.

On the authorized audiological VA evaluation in January 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
35
75
75
LEFT

25
70
80
80

Speech audiometry revealed speech recognition ability of 
94 percent in the right ear and of 76 percent in the left 
ear.

At the VA audiological evaluation in January 2003, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
45
75
75
LEFT

25
80
85
80

Speech audiometry revealed speech recognition ability of 
84 percent in the right ear and of 72 percent in the left 
ear.

VA medical reports of the veteran's outpatient treatment in 
the 2000's reveal that he was seen for various conditions.  
Those reports reveal that he uses hearing aids.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 U.S.C.A. 
§ 1160(a); 38 C.F.R. §§ 4.85, 487, Code 6100 to 6110, 
effective prior to June 10, 1999.

The criteria for the evaluation of diseases of the ear and 
other sense organs were revised, effective June 10, 1999.  64 
Fed. Reg. 25202-25210 (May 11, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
§§ 4.85, Code 6100, 4.86, effective June 10, 1999.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a),(b), effective as 
of June 10, 1999.

On VA audiological evaluation in October 1988 the veteran had 
pure tone thresholds of 0, 10, 40, and 60 or an average of 28 
decibels at 1,000, 2,000, 3,000, and 4,000 Hertz in the right 
ear with a 98 percent speech recognition ability that equate 
to auditory level I under table VI, effective prior to June 
10, 1999.  The pure tone thresholds in the left ear were 0, 
50, 75, and 75 or an average of 50 decibels at the same 
frequencies with a speech recognition ability of 94 percent 
that equate to auditory level I under table VI.  The auditory 
levels of I for the right and left ears support a 
zero percent evaluation for the bilateral hearing loss under 
table VII, effective prior to June 10, 1999.

On the authorized audiological evaluation in September 1999 
the veteran had pure tone thresholds of 25, 30, 70, and 75 
decibels or an average of 50 decibels at 1,000, 2,000, 3,000, 
and 4,000 Hertz in the right ear with an 84 percent speech 
recognition ability that equates to auditory level II under 
table VI, effective as of June 10, 1999.  The pure tone 
thresholds in the left ear were 25, 70, 85, and 90 or an 
average of 68 that equate to auditory level V under table 
VIA, effective as of June 10, 1999.  The auditory level of V 
for the left ear is elevated to auditory level VI as required 
under the applicable regulations.  The auditory levels of II 
for the right ear and VI for the left ear support a 
10 percent evaluation for the bilateral hearing loss under 
table VII, effective as of June 10, 1999.

On the authorized audiological evaluation in January 2001 the 
veteran had pure tone thresholds of 20, 35, 75 and 75 
decibels or an average of 51 decibels at 1,000, 2,000, 3,000, 
and 4,000 Hertz in the right ear with a 94 percent speech 
recognition ability that equate to auditory level I under 
table VI, effective as of June 10, 1999.  The pure tone 
thresholds in the left ear were 25, 70, 80, and 80 or an 
average of 64 decibels that equate to auditory level IV under 
table VIA, effective as of June 10, 1999.  The auditory level 
of IV for the left ear is elevated to auditory level V as 
required under the applicable regulations.  The auditory of 
levels of I for the right ear and V for the left ear support 
a zero percent evaluation for the bilateral hearing loss 
under table VII, effective as of June 10, 1999.

On the authorized VA audiological evaluation in January 2003 
the veteran had pure tone thresholds of 25, 45, 75, and 75 
decibels or an average of 55 decibels at 1,000, 2,000, 3,000, 
and 4,000 Hertz in the right ear with an 84 percent speech 
recognition ability that equate to auditory level II under 
table VI, effective as of June 10, 1999.  The pure tone 
thresholds in the left ear were 25, 80, 85, and 80 or an 
average of 68 that equate to auditory level V under table 
VIA, effective as of June 10, 1999.  The auditory level of V 
for the left ear is elevated to auditory level VI as required 
under the applicable regulations.  The auditory levels of II 
for the right ear and VI for the left ear support a 
10 percent evaluation for the bilateral hearing loss under 
table VII, effective as of June 10, 1999.

The veteran testified in November 1989 to the effect that his 
hearing was worsening, and the objective medical evidence 
supports this evidence.  The report of his VA audiological 
evaluation in October 1988 supports a zero percent evaluation 
for the bilateral hearing loss, the report of his VA 
audiological evaluation in September 1999 supports a 
10 percent evaluation for this condition, the report of his 
VA audiological evaluation in January 2001 supports a 
zero percent evaluation, and the report of the January 2003 
VA audiological evaluation supports a 10 percent rating.  
Hence, the Board finds that the evidence supports the 
assignment of "staged ratings" of zero percent for the 
bilateral hearing loss, effective from August 1988; a 
10 percent evaluation, effective from September 1999; a 
zero percent evaluation, effective from January 2001; and a 
10 percent evaluation, effective from January 2003.  
Fenderson, 12 Vet. App. 119.
The claim for a higher evaluation for the bilateral hearing 
loss is granted to this extent.

The Board recognizes that the veteran uses hearing aids.  The 
evaluations derived from the rating schedule, however, are 
intended to make proper allowance for improvement by hearing 
aids.

V.  Higher Rating for Residuals of a Shell Fragment Wound to 
the Forehead

A.  Factual Background

Service medical records show that a foreign body was debrided 
from the veteran's forehead in June 1968.  A report of his 
treatment in August 1968 notes a history of a fragment wound.

The veteran underwent a VA general medical examination in 
October 1988.  He gave a history of a shrapnel wound to the 
head in 1968 that rendered him unconscious.  He reportedly 
had pieces of shrapnel removed from his head.  On examination 
of his head, no deformities were noted.  Residuals of a 
shrapnel wound to the head were not found at this 
examination.

The veteran testified at a hearing in November 1989.  His 
testimony was to the effect that he had headaches and other 
residuals since sustaining a shell fragment wound to the head 
in service.

The June 1990 RO rating decision granted service connection 
for residuals of a shell fragment wound to the head claimed 
as a headache condition.  A zero percent evaluation was 
assigned for this condition, effective from November 1989, 
under diagnostic code 7800.

The veteran underwent a VA neurological examination in July 
1998.  He reported a history of a head injury in service and 
that he was being seen by VA for chronic headaches.  The 
impression was chronic headache possibly related to tension.

The veteran underwent a VA neurological examination in 
September 1999.  He gave a history of headaches.  The 
impression was typical migraine headaches that are going to 
be improved on Imitrex.  The examiner noted that the 
veteran's age of 54 was unusual for the development of this 
condition, but not impossible.  

The veteran underwent a VA neurological evaluation in March 
2002.  A history of a wound to the left frontotemporal region 
of the head by fragments from a rocket-propelled grenade in 
1968 was noted.  It was noted that he had had severe 
headaches in a cluster pattern, often hemicranial, since that 
time.  The diagnoses included chronic daily headaches.




B.  Legal Analysis

A noncompensable rating is warranted for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation for a disfiguring scar of the head, face or neck 
requires that it be moderately disfiguring.  A 30 percent 
evaluation requires that such a scar be severely disfiguring 
and this evaluation is especially appropriate if the scar 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles.  The 10 percent evaluation may be increased 
to 30 percent if there is marked discoloration, color 
contrast or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. § 4.118, Code 7800, effective prior 
to August 30, 2002.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805, effective prior to August 
30, 2002.

The regulations for the evaluation of disabilities of the 
skin were amended, effective August 30, 2002.  67 Fed. Reg. 
49590-49599 (July 31, 2002) and 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas, 1 Vet. 
App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of 3 or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with 6 or more characteristics of disfigurement 
will be rated 80 percent.  Such disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of 2 features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with 4 or 5 characteristics of disfigurement will 
be rated 50 percent.  Such disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of disfigurement 
will be rated 30 percent.  Such disfigurement with one 
characteristic of disfigurement a 10 percent rating will be 
assigned.  
Note (1):The 8 characteristics of disfigurement, for purposes 
of evaluation under 38 C.F.R. § 4.118, are:
Scar 5 or more inches (13 or more cm.) in length.
Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.
Surface contour of scar elevated or depressed on 
palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. 
cm.).
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.  38 C.F.R. 
§ 4.118, Code 7800, effective as of August 30, 2002.

Scars that are superficial or unstable will be rated as 
10 percent disabling.  Note (1): An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  Scars that 
are superficial or painful on examination will be rated as 
10 percent disabling.  Note (1): A superficial scar is one 
not associated with underlying soft tissue damage.  Note (2): 
In this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See § 
4.68 of this part on the amputation rule.)  Scars that affect 
the motion of a body part will be rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Codes 
7803, 7804, 7805, effective as of August 30, 2002.

The record shows that the veteran complains of headaches 
since sustaining a shell fragment wound to the forehead in 
service.  While service connection for residuals of a shell 
fragment wound of the forehead has been granted, those 
residuals have been evaluated as a disfiguring scar.  The 
record indicates a long history of headaches of unknown 
etiology that have not been linked to the veteran's shell 
fragment wound to the head in service.  Hence, the headaches 
may not be considered in the evaluation of the residuals of a 
shell fragment wound to the forehead.  38 C.F.R. § 4.14.

The medical evidence indicates that any residual scar from 
the shell fragment wound to the forehead has been 
asymptomatic since November 1989.  Under the circumstances, a 
compensable evaluation or a "staged rating" is not 
warranted for those residuals at any time since November 1989 
under diagnostic codes 7800, 7803, 7804 or 7805, effective 
prior to or as of August 30, 2002.  Fenderson, 12 Vet. App. 
119.

The preponderance of the evidence is against the claim for a 
higher rating for residuals of a shell fragment wound to the 
forehead at any time from November 1989, and the claim for a 
higher rating for this condition is denied.  The benefit of 
the doubt doctrine is not for application with regard to the 
claims for service connection for multiple joint disorders 
and defective vision, an increased evaluation for PTSD, and a 
higher rating for the residuals of shell fragment wounds to 
the forehead because the preponderance of the evidence is 
against those claims.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).





ORDER

Service connection for multiple joint disorders, including 
the cervical spine, lumbosacral spine, shoulders, wrists, and 
hands, is denied.

Service connection for defective vision is denied.

An increased evaluation for PTSD is denied.

A higher rating for bilateral hearing loss, now rated as 
zero percent disabling, effective from August 1988; 
10 percent disabling, effective from September 1999; 
zero percent disabling, effective from January 2001; and 
10 percent disabling, effective from January 2003; is 
granted.

A higher rating for residuals of shell fragments wounds of 
the forehead at any time from November 1989 is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

